Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on:
a. 03/12/2020
was in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A. Claim limitation “focusing means for applying said laser beam so that said focal point is set” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “applying” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 17 line 6, Figs 1-5, the laser unit 12 includes focusing means or condenser 181.
B. Claim limitation “upper surface height measuring means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “measuring” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 15 line 7, Figs 1-5, a pair of upper surface height measuring means 17.
C. Claim limitation “thickness measuring means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “measuring” and 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 15 line 5, Figs 1-5, a pair of thickness measuring means 16.
D. Claim limitation “focusing means for applying said laser beam” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “applying” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 17 line 6, Figs 1-5, the laser unit 12 includes focusing means or condenser 181.
E. Claim limitation “feeding means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “feeding” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 5 last line, moving the
upper surface height measuring means and the thickness measuring means with respect to the workpiece along the division line by using feeding means.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner contact attorney Patrick Burns (# 29,367) to get permission of amend Claims 1 and 2 to place the present application in condition for allowance.  The application has been amended as follows: 
The application has been amended as follows: 
A. Claim 1, line 12: Replace “the upper surface” with --an upper surface--.
B. Claim 1, line 19: Replace “the high of the lower surface” with --a high of a lower surface--.
C. Claim 2, line 12: Replace “the upper surface” with --an upper surface--.
D. Claim 2, line 23: Replace “the height” with --a height--.
E. Claim 2, line 27: Replace “upper surface height” with --upper height--.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject
Regarding Independent Claim 1, the prior art of record Nakamura et al. (US 2017/0316978 A1) disclose a laser processing method (see Title, Figs 1-3B) of forming a modified layer inside a plate-shaped workpiece (a silicon wafer 10 as a wokrpiece, 
a holding step of holding said workpiece on a chuck table (the wafer is then hold on the chuck table, [0005]);
an upper surface height measuring step of measuring a height of the upper surface of said workpiece held on said chuck table (the distance between the protective tape 20 of the silicon wafer 10 and the holding surface 62…is measured by a proximity sensor, [0033]);
a thickness measuring step of measuring a thickness of said workpiece held on said chuck table at a measurement position where said upper surface height measuring step is performed (the thickness of the silicon wafer 10 may be measured by a contact type measuring gauge, [0037]);
a lower surface height calculating step of calculating the height of the lower surface of said workpiece held on said chuck table according to the height measured in said upper surface height measuring step and the thickness measured in said thickness measuring step (the back side 10b of the silicon wafer 10 is measured by a proximity sensor, [0030]);

Regarding Independent Claim 2, the prior art of record Nakamura et al. (US 2017/0316978 A1) disclose a laser processing method (see Title, Figs 1-3B) of forming a modified layer inside a plate-shaped workpiece (a silicon wafer 10 as a wokrpiece, [0019]) by applying a laser beam (applying a laser beam to the wafer….form a modified layer inside the wafer, [0001]) having a transmission wavelength to said workpiece in a condition where a focal point of said laser beam is set inside said workpiece (a laser beam having a transmission wavelength…the focal point of the laser beam is set inside the wafer, [0007]) and by relatively moving the focal point of said laser beam with respect to said workpiece along a division line preset on said workpiece (forming a 
a holding step of holding said workpiece on a chuck table (the wafer is then hold on the chuck table, [0005]);
a reference upper height storing step of measuring a height of the upper surface of said workpiece held on said chuck table at a predetermined reference feed position by using upper surface height measuring means (the distance between the protective tape 20 of the silicon wafer 10 and the holding surface 62…is measured by a proximity sensor, [0033]) and next storing the height measured above as a reference upper surface height (HO);
a reference thickness storing step of measuring a thickness of said workpiece held on said chuck table at said reference feed position by using thickness measuring means (the thickness of the silicon wafer 10 may be measured by a contact type measuring gauge, [0037]) and next storing the thickness measured above as a reference thickness (TO);
a reference focusing means height calculating step of calculating the height of focusing means for applying said laser beam as a reference focusing means height (EO) at said reference feed position according to the reference upper surface height (HO) stored in said reference upper surface height storing step and the reference thickness (TO) stored in said reference thickness storing step (an alignment step is first performed to align a laser beam applying position with a predetermined one of the division lines 14 by using imaging means, [0021]) 
 sinθf}] / tanθf + α, wherein n is the refractive index of said workpiece, θf is an angle of incidence of said laser beam focused by said focusing means to enter said 
With respect to Claim 3, the dependency on Claim 2 makes them allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761